Title: Elizabeth Smith Shaw to Abigail Adams, 31 October 1795
From: Shaw, Elizabeth Smith
To: Adams, Abigail


          
            My Dear Sister
            Haverhill October 31st 1795
          
          I have this moment heard Mr & Mrs Black is in town, & going out again immediately but I would not let slip this favourable opportunity of sending directly to you— I have omited writing before, as I wished to see Mr Peabody, & inquire of him if he knew of any place worth purchasing— I have [in]quired of Mr Tucker, & others but can find none, not any, but what will want constant repairs, & not so good as what I now have— You understood me right when I said, I wanted the interest for my own use, & Childrens, & the principal secured to them, when I am gone, & they stand in the greatest need

of it— Mr Peabody says he will sign any obligation which is reasonable & my friends think proper— If Mr Adams likes to purchase, I should feel willing to sell it, but not to any body else, because I think it might be an injury to you—
          And if Dr Tufts & my sister should think it best to sell, I am willing, or if it is best to convert Hockley for the purpose of building, I submit entirely to the better judgments of my friends having confidence in Dr Tufts that he will do for me what he would for a Child— I suppose if it could be vested in publick securities it would neat more than it now does, & nothing but a re[vo]lution in Government could hurt me I think, but I leave the matter to Folks that know better than I— If it is sold, I chuse Capt Brooks to be a judge of the value— if you chuse one, let them two chuse another for the purpose— perhaps that will be a good way—
          I can truly say, if it was not for building I should rather let things remain as they are, than have so much upon my head heart, & hands now— but I know not how to spare the interest, or sink the principal—for my family will I am sensible, be a great addition to his, & if he gives us all food, I know he is not able to find us all raiment—without injury to his own family—which he loves as well as I do mine—
          I am sorry to hear you have not enjoyed your health so well as usual, may heaven restore it, & make you still a rich blessing to all arround you, prays / your affectionate Sister
          
            Elizabeth Shaw
          
          
            excuse this haste my love to all—
          
        